DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 17 September 2021, claims 2 and 4-5 are cancelled, claims 1, 3, 6-8, and 13-14 are amended, claim 15 is new that is sufficiently supported by written description of the specification, and claims 1, 3, 6-8, and 11-15 remain pending in the application.
New in this Office Action are 102 and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3, 6, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta et al (US 2014/0205869 A1). Hereinafter referred to as Mizuta.
Regarding claim 1, Mizuta discloses a pouch-shaped secondary battery (“film-covered battery 1” [0114], 1 Fig. 3) comprising:
an electrode assembly (“parallelepiped battery element 2” [0114], 2 Fig. 2); and
a unitary pouch-shaped case (“exterior film 5” [0114], 5 Fig. 3) configured to receive the electrode assembly (“seals battery element 2” [0114]), the pouch-shaped case being 
the intermediate portion of the pouch-shaped case includes a gas pocket (“fusion-bonding free area 7” [0130]) having an initial contracted configuration in which at least a portion of the gas pocket is contracted towards the electrode assembly (7 Fig. 18A where the fusion-bonding 
Regarding claim 3, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein the pouch-shaped case has a planar, quadrangular structure defining the complete perimeter (Fig. 3 where sealing region 5 a is of one plane and surrounds the four sides of the battery element contained inside cup section 5 b), such that the complete perimeter is defined by a single folded edge of the folded intermediate portion (Figs. 18A and 18B show fusion-bonding free areas 7 of one fold) and three edges that are attached by the seal (the portions of sealing region 5 a that fusion-bonding free area 7 is not located in Fig. 3).
Regarding claim 6, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein the pouch-shaped case comprises a case main body (“cup section 5 b” [0121], 5 b Fig. 3), in which the electrode assembly is received (“Cup section 5 b forms a housing section which is a space for housing battery element 2” [0121]), with the gas pocket being positioned to one side of the case main body (“provided on one side of sealing region 5a” [0128], Figs. 3, 4, and 14 show that fusion-bonding free area is 
Regarding claim 11, Mizuta discloses a battery module comprising one or more pouch-shaped secondary batteries according to the limitations set forth in claim 1 above (“stacked battery assembly which is formed by stacking a plurality of packaged batteries 9 a-9 a [0179]).
Regarding claim 12, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein the pouch-shaped case includes at least two gas pockets arranged at opposite sides of the pouch-shaped case from one another ([0235] where the pocket is maintained at a finite, small size, and [0237] corresponds to a tension generated when gas is generated for a safety valve to open. Therefore, to increase the pressure threshold for one pouch-shaped case, it would be reasonable for one of ordinary skill to increase the number of pockets. Additionally, MPEP 2144.04 (IV)(B) states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).
Regarding claim 13, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 6 above, and wherein the case main body includes opposing upper and lower surfaces joined together by side surfaces (“fusion-bonded regions of external films 5 are indicated by hatchings as sealing regions 5 a” [0120]) that project transversely to the upper and lower surfaces (Fig. 2 where sealing regions 5 a intersect the exterior film 5 at its center along its height and extends parallel to the upper and lower surfaces 
Regarding claim 14, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 6 above, and wherein the case main body includes opposing upper and lower surfaces joined together by side surfaces (“fusion-bonded regions of external films 5 are indicated by hatchings as sealing regions 5 a” [0120]) that project transversely to the upper and lower surfaces (Fig. 2 where sealing regions 5 a intersect the exterior film 5 at its center along its height and extends parallel to the upper and lower surfaces of the exterior film) and extend around a perimeter of the upper and lower surfaces (Figs. 2 and 3 where sealing region 5 a surrounds the perimeter of the battery element 2), wherein the gas pocket is bent into tight contact with at least one of the upper and lower surfaces of the case main body (“the pocket may be bent at a position spaced away from the battery element housing section (cup section) to some degree, and the angle at which the pocket is bent may be a right angle or 180 degrees” [0201] where Fig. 18B indicates that a 180 degree bend results in the outer edge of 7 to contact the upper surface of the case main body, as well as in Figs 17A and 17C).
Regarding claim 15, modified Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 13 above, and wherein the gas pocket is connected to the case main body along one of the side surfaces at an intermediate location between the upper and lower surfaces (Fig. 17B where the pocket is connected to the cup section 5 b such that “gas enters the pocket … causing the pocket to be unfolded and to expand” [0196]).

Claim Rejections - 35 USC § 103
Claims 7 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 2014/0205869 A1) and further in view of Yageta et al (US 2006/0257732 A1). Hereinafter referred to as Yageta.
Regarding claims 7 and 8, Mizuta discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 6, but does not disclose wherein the gas pocket is bent multiple times into tight contact with the case main body in the contracted configuration, and wherein the gas pocket is bent into a bellows structure than is in tight contact with the case main body in the contracted configuration.
However, Yageta discloses a pouch-shaped secondary battery (“battery” [0085]) comprising a pouch-shaped case (“package” [0089]) that receives an electrode assembly (“electrolyte cell is received” [0089]), is formed by an upper portion and a lower portion of the pouch-shaped case being integrally joined by an intermediate portion (“contact area” [0089]) in which includes a gas pocket (“bulge portion 332b” [0147]) having an initial contracted configuration (Fig. 12B), and an expanded configuration wherein the gas pocket expands away from the electrode assembly when gas is generated in the pouch-shaped case (“recovered to the bulge portion 332b, Fig. 12A). Yageta teaches wherein the gas pocket is bent multiple times into tight contact with the case main body in the contracted configuration (Fig. 12B shows that multiple folds are involved to form the bulge portion 332b). Furthermore, Yageta teaches wherein the gas pocket is bent into a bellows structure than is in tight contact with the case main body in the contracted configuration (Fig. 12B shows that the multiple bends of the bulge portion forms a bellows structure), and that the multiple bends of the gas pocket in which creates a 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the gas pocket of the intermediate portion of the pouch-shaped case of Mizuta in view of Yageta, wherein the gas pocket is bent multiple times into tight contact with the case main body in the contracted configuration, and wherein the gas pocket is bent into a bellows structure than is in tight contact with the case main body in the contracted configuration, in order to achieve a means for gas pocket to expand into the expanded configuration when gas is generated from the battery and when the pouch-shaped case is made of a lamination of metal foil(s) and synthetic resin layer(s) as metal foils have some resistance to stretching.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721